DETAILED ACTION
Election/Restrictions
	REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of 
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-11 and 18-33, drawn to compositions of matter.
Group II, claims 12-15, drawn to methods of making.
Group III, claim 16, drawn to methods of using.

	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(a) a species of a method of making (i.e. instant claim 12, 13 or 14); and
(b) a species a method of route of administration (i.e. oral cavity, rectum, vagina or intanasally), corresponding to groups I and III, respectively.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the 1; 12, 13 or 14; and 16, corresponding to Groups I-III.

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied “where a group of inventions is claimed in one and the same international application, the requirement of unity referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." 
            The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole makes over the prior art so linked as to form a single general inventive concept. “A planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient wherein the dosage form has a mass 2 (instant claim 1)”, does not present a contribution over the prior art, as it is taught by, and therefore obvious over, FALKENHAUSEN (US 2004/0028732; published February, 2004). 
	FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient (see whole document, particularly the title and abstract). FALKENHAUSEN teaches that “the object of the present invention to provide a dosage form, in particular an oral dosage form of the aforementioned type, which displays the known advantages of sheet-like, rapidly disintegrating dosage forms and additionally has a reduced tendency to stick or adhere to the oral mucosa and is therefore distinguished by an improved mouthfeel.” ([0006]). FALKENHAUSEN further teaches that “The object is achieved according to the invention by providing a dosage form having the features specified in the preamble to claim 1 with spaces or cavities which are present in the polymeric matrix of the dosage form and whose contents differ in terms of the state of aggregation from the matrix. This means in particular that the spaces or cavities comprise gaseous or liquid contents, while the polymer matrix itself has a solid or semisolid state of aggregation.” ([0007]).  FALKENHAUSEN teaches that “Suitable dosage forms having the spaces or cavities of the invention are, in particular, polymeric materials which represent solidified foams.” ([0011])(instant claim 1, “a polymer matrix in the form of a 
	FALKENHAUSEN claims: “A dosage form which is, in particular, sheet-like and rapidly disintegrating or soluble in an aqueous environment for rapid release of active ingredients in the oral cavity, in body orifices or in body cavities, where the dosage form comprises a matrix which comprises one or more water-soluble polymers as base substances, and comprises at least one active ingredient, characterized in that the dosage form is provided with spaces or cavities which are present in the polymeric matrix and whose contents differ in terms of the state of aggregation from the matrix, that the thickness of the dosage form is between 0.5 and 1 mm, and that the surfaces of the dosage form have uneven or irregular shapes, preferably corrugated or relief-like.” (claim 1).
	FALKENHAUSEN does not expressly disclose the mass per unit area of their solidified foam rapidly-decomposing administrable sheet-like dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient. However FALKENHAUSEN teaches the same volume fraction of 2 would also more likely than not have been the same (MPEP §2112-IV). 
	Alternatively, the examiner cites Hagenmaier et al. (“Moisture Permeability of Edible Films Made with Fatty Acid and (Hydroxpropyl)methylcellulose,” 1990; ACS; Journal of Agriculture and Food Chemistry, Vol. 38, No. 9, pp. 1799-1803) teaching edible films having a thickness ranging from 0.31 to 1.5 mm and a film weight of 1.0 to 4.9 mg/cm2 (or 10-49 g/ m2) without lipid (p. 1801, Table II) or 0.15-1.46 mm thickness and a film weight of 0.46 to 4.25 mg/cm2 (or 4.6 to 42.5 g/ m2) lipid (stearic acid) (p. 1801, Table IV).
	As a result, as currently presented, “A planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient wherein the dosage form has a mass per unit area in the range of 10 to 350 g/m2 

Election
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the 

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder:
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619